Exhibit 10.56

CONFIDENTIAL

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE ASSIGNMENT AGREEMENT

This License Assignment Agreement is made and effective as of the Effective Date
(as defined below), by and among Selten Pharma, Inc., a  Cayman Islands company,
having a principal place of business at 751 Laurel St. # 520, San Carlos, CA
94070 (“SELTEN”) and VIVUS, Inc., a Delaware company, having a principal place
of business at 900 E. Hamilton Ave., Suite 550, Campbell, California 95008
(“VIVUS”).

BACKGROUND

WHEREAS:

1.         SELTEN, by virtue of the Exclusive Agreement (as defined below), is
the exclusive licensee of the Licensed Patents (as defined below) of The Board
of Trustees of the Leland Stanford Junior University (the “UNIVERSITY”); and

2.         VIVUS desires to obtain from SELTEN,  and SELTEN desires to assign to
VIVUS, all of SELTEN’s rights, interest, and obligations under such Exclusive
Agreement.

NOW, THEREFORE, in consideration of the various promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

Article 1
Definitions

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, will have the meaning set forth below or, if not
listed below, the meaning designated where first used in this Agreement.

1.1.      “Affiliate” means, with respect to a specified Party, any corporation
or other entity that directly or indirectly controls, is controlled by, or is
under common control with such Party.  For the purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) means possession of at least fifty percent
(50%) of the voting stock or other ownership interest of the entity, or the
power to direct or cause the direction of the management and policies of the
entity, or the power to elect or appoint at least fifty percent (50%) of the
members of the governing body of the entity through the ownership of the
outstanding voting securities or by contract or otherwise.

1.2.      “Agreement” means this License Assignment Agreement, including its
Attachments, as the same may be amended from time to time. 

 



 

--------------------------------------------------------------------------------

 

 

1.3.      “Dollars” means the legal currency of the United States.

1.4.      “Effective Date” means the date of execution by the last Party to sign
below.

1.5.      “Exclusive Agreement” means the Exclusive Agreement between SELTEN and
the UNIVERSITY entered into on October 25, 2015, as amended by the first
amendment dated October 24, 2016,  a copy of which is attached hereto as
Attachment 1.

1.6.      “Licensed Patents” means United States Patent Application, Serial
Number ***; PCT Application Serial Number ***, US Provisional Application No.
***, any foreign patent application corresponding thereto, and any divisional,
continuation, or reexamination application, extension, and each patent that
issues or reissues from any of these patent applications.

1.7.      “Licensed Product” means a product or part of a product for human
therapeutics, where the making, using, importing or selling of which, absent the
license granted in the Exclusive Agreement, infringes, induces infringement, or
contributes to infringement of a Licensed Patent.

1.8.      “Party” means SELTEN or VIVUS, as referred to individually.  “Parties”
means SELTEN and VIVUS, as referred to collectively. 

1.9.      “Patent Assignment Agreement” means the agreement between SELTEN and
VIVUS entered into on January __, 2017, whereby SELTEN assigned certain patent
rights owned by SELTEN to VIVUS. 

1.10.    “Tacrolimus” means the compound having the systematic (IUPAC) name [3S-
[3R*[E(1S*,3S*,4S*)],4S*,5R*,8S*,9E,12R*,14R*,15S*,16R*,18S*,19S*,26aR*]]-
5,6,8,11,12,13,14,15,16,17,18,19,24,25,26,26a-hexadecahydro-5,19-dihydroxy-
3-[2-(4-hydroxy-3-methoxycyclohexyl)-1-methylethenyl]-14,16-dimethoxy-4,10,
12,18-tetramethyl-8-(2-propenyl)-15,19-epoxy-3H-pyrido[2,1-c][1,4]
oxaazacyclotricosine-1,7,20,21(4H,23H)-tetrone, monohydrate and also may be
referred to as FK506 or SPI-026.

1.11.    “Third Party” means any person or entity other than a Party or any of
its Affiliates.

Article 2
Assignment

2.1.      Assignment of Exclusive Agreement.    Upon SELTEN’s receipt of the
payment specified in Section 3.1,  SELTEN shall and hereby does transfer,
assign, and novate the Exclusive Agreement in favor of VIVUS, with retroactive
effect to the Effective Date.  VIVUS hereby agrees to accept the rights and
obligations of SELTEN under the Exclusive Agreement in accordance with the terms
and conditions therein, as such Exclusive Agreement may be amended in writing by
VIVUS and the UNIVERSITY upon execution of this Agreement or thereafter. 

2.2.      VIVUS’s Assumption of the Exclusive Agreement.  The Exclusive
Agreement is hereby amended by replacing all occurrences therein of “SELTEN”
with “VIVUS”.  As of the





2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Effective Date, VIVUS hereby assumes and agrees to perform all of the
obligations of SELTEN under the Exclusive Agreement.

Article 3
Financials

3.1.      Payment to SELTEN.    As consideration for SELTEN’s assignment of the
Exclusive Agreement pursuant to Section 2.1, VIVUS will pay to SELTEN ***
Dollars ($***), which amount will be due upon execution of this Agreement
and payable within *** days thereafter.    

3.2.      Currency, Timing and Mode of Payment.  All payments to SELTEN
hereunder will be paid in Dollars and made by wire transfer in the requisite
amount to the account designated by SELTEN.   In case of any delay in payment by
VIVUS to SELTEN, interest on the overdue payment will accrue at *** as reported
in The Wall Street Journal, as determined for each month on the last business
day of that month, plus *** percent (***%), assessed from the day payment was
initially due. 

3.3.      Taxes.

3.3.1.      VIVUS will make all payments to SELTEN under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

3.3.2.      Any tax required to be withheld on amounts payable under this
Agreement will promptly be paid by VIVUS on behalf of SELTEN to the appropriate
governmental authority, and VIVUS will furnish SELTEN with proof of payment of
such tax.  Any such tax required to be withheld will be an expense of and borne
solely by SELTEN.

3.3.3.      VIVUS and SELTEN will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by VIVUS to secure a
reduction in the rate of applicable withholding taxes.

Article 4
Representations and Warranties

4.1.      Representations, Warranties of Each Party.  Each of the Parties makes
the following representations, warranties and covenants:

4.1.1.    Authority.  As of the Effective Date, it has the full right, power and
authority to enter into this Agreement.  This Agreement has been duly executed
by such Party and constitutes a legal, valid and binding obligation of such
Party, enforceable in accordance with its terms.

4.1.2.    No Conflicts.  The execution, delivery and performance of this
Agreement by such Party does not conflict with any material agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any material law





3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

4.2.    Additional Representations and Warranties of SELTEN.  In addition to the
representations and warranties made by SELTEN under Section 4.1,  SELTEN hereby
represents and warrants that:

4.2.1.      the Exclusive Agreement is in full force and effect; 

4.2.2.      SELTEN is not delinquent on any report or payment due under the
Exclusive Agreement;

4.2.3.      SELTEN is not in material breach of any provision of the Exclusive
Agreement;

4.2.4.      SELTEN has not missed a milestone described in Appendix A of the
Exclusive Agreement;

4.2.5.      SELTEN has not provided to the UNIVERSITY any false report required
to be provided to the UNIVERSITY under the Exclusive Agreement;

4.2.6.      UNIVERSITY has not provided to SELTEN any notice of any event that
would provide the UNIVERSITY grounds to terminate the Exclusive Agreement
pursuant to Section 15.2 of the Exclusive Agreement; and

4.2.7.      SELTEN has full right and authority to transfer the Exclusive
Agreement, the assignment granted herein is fully compliant with Article 16 of
the Exclusive Agreement and the conditions of section 16.2 of the Exclusive
Agreement have been performed completely, and the Exclusive Agreement herein
transferred is free of lien, encumbrance or adverse claim.

4.3.      Additional Representations and Warranties of VIVUS.  In addition to
the representations and warranties made by VIVUS under Section 4.1,  VIVUS
hereby represents and warrants that VIVUS will comply with all of its
obligations, including any financial obligations to the UNIVERSITY, as set forth
in the Exclusive Agreement (as may be amended from time to time).

4.4.      Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
agreement, NEITHER OF THE PARTIES OR THEIR AFFILIATES MAKES ANY REPRESENTATIONS
OR EXTENDS ANY WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO PRODUCTS, OR RIGHTS TRANSFERRED HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
VALIDITY OR ENFORCEABILITY OF ANY PATENT RIGHTS. 





4

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Article 5
Term

5.1.      Term.  The term of this Agreement will commence on the Effective Date
and will extend until expiration of the Exclusive Agreement (the “Term”).    

5.2.      Early Termination.  In the event VIVUS terminates the Patent
Assignment Agreement prior to the expiration of the Term, this Agreement will
also terminate.

5.3.      Reassignment of the Exclusive Agreement upon Termination.  In the
event of termination of this Agreement, VIVUS shall reassign the Exclusive
Agreement to SELTEN by executing an instrument to such effect in form and
substance reasonably satisfactory to SELTEN and will perform all other actions
reasonably requested by SELTEN to effect and confirm such transfer.

5.4.      Survival of Obligations. The expiration or termination of this
Agreement will not relieve the Parties of any obligations accruing prior to such
termination, and any such termination will be without prejudice to the rights of
a Party against another.  The provisions of this Agreement will survive any
expiration or termination of this Agreement.  Additionally, the assignment of
the Exclusive Agreement to VIVUS and the Exclusive Agreement shall in no event
be affected by the expiration or termination of this Agreement.

Article 6
Dispute Resolution; Governing Law 

6.1.      Mediation and Arbitration.    Any dispute, controversy or claim
arising out of or relating to this Agreement, including any such controversy or
claim involving a Party or any of its Affiliates or successor, shall be resolved
in accordance with the dispute resolution provisions set forth as of the
Effective Date hereof at Article 17 of the Exclusive Agreement (as Attachment
1), which are hereby incorporated by reference herein, as applicable mutatis
mutandi.

6.2      Governing Law.  This Agreement shall be construed and interpreted under
the laws of the State of California, USA, except that questions affecting the
construction and effect of any patent within the Licensed Patents under the
Exclusive Agreement shall be determined by the applicable law of the country or
jurisdiction in which the patent has been granted.

Article 7
Publicity; Confidentiality

7.1      Public Announcements.  The existence and the terms of this Agreement
shall be treated by each Party as the other Party’s Confidential Information. 
The Parties hereby consent to issuance of the joint press release appended to
the Patent Assignment Agreement between SELTEN and VIVUS as Attachment
3 thereto, following execution of the Agreement.  Otherwise, neither Party shall
originate any publicity, news release, public announcements, or





5

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

public disclosures, written or oral, whether to the public or press,
stockholders or otherwise, relating to this Agreement, including its existence,
the subject matter to which it relates, performance under it or any of its
terms, save only such announcements that are required to be made by law,
regulations, the rules of a securities exchange, or the order of a court or
other governmental body of competent jurisdiction or that are otherwise agreed
to by the Parties. The Parties shall use commercially reasonable efforts to keep
such announcements brief and factual.  If a Party decides to make such an
announcement required by law, regulations, court order, or the rules of a
securities exchange, or desires to make any other public disclosure relating to
this Agreement, it shall give each other Party at least *** business days
advance notice, where practicable, of the proposed text of the announcement or
disclosure so that each other Party shall have an opportunity to comment. To the
extent that a reviewing Party reasonably requests the deletion of any
information in the proposed text, the disclosing Party shall delete such
information unless, in the reasonable opinion of the disclosing Party’s legal
counsel, such confidential information is legally required to be fully
disclosed. Nothing herein shall prevent a Party from re-disclosing any factual
information that has previously been disclosed to the public, provided that such
information remains accurate.

7.2          Confidentiality.  The Parties acknowledge that it may be necessary
or desirable for them to share certain proprietary or confidential information
or material (“Confidential Information”) to facilitate their performance
hereunder.  Each Party agrees to keep the other party’s Confidential Information
received during the term of this Agreement in confidence and not to disclose it
to any Third Party or use the other Party's Confidential Information for any
purpose other than for purposes hereunder, without the prior written consent of
the other Party.  The obligation of confidentiality shall continue for a period
of *** years after disclosure.  Each Party may disclose the other Party’s
Confidential Information to its employees and consultants, and employees and
consultants of its Affiliates, who have a need to know such information and are
bound by obligations of confidentiality and non-use similar to those
herein.  Without limitation, each Party agrees to take commercially reasonable
precautions to prevent the unauthorized disclosure to any Third Party of the
Confidential Information received from another Party hereunder.  In order to be
deemed confidential, the Confidential Information shall be supplied to the
receiving Party in written form and identified as being confidential or, if
disclosed orally, shall be confirmed in writing as being confidential within
forty-five (45) days of its oral disclosure.  Upon termination of this Agreement
or at the disclosing Party’s reasonable request, a receiving Party shall
promptly return or destroy all copies of the disclosing Party’s Confidential
Information, except that one (1) copy may be retained in archival legal files
for the receiving Party to ensure compliance hereunder.  The receiving Party’s
obligation of confidentiality hereunder, however, shall not apply to
Confidential Information that:  (a) at the time of disclosure to the receiving
Party is published, known publicly or is otherwise in the public domain; (b)
after disclosure to the receiving Party is published or becomes known publicly
or otherwise becomes part of the public domain through no fault of the receiving
Party; (c) prior to the time of disclosure to the receiving Party, was known to
the receiving Party as evidenced by its written records; (d) has been or is
disclosed to the receiving Party in good faith by a Third Party who was not, or
is not, under any obligation of confidentiality to the other Party at the time
the Third Party discloses to the receiving Party; or (e) is independently
developed by





6

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

or on behalf of the receiving Party without reliance on the Information received
hereunder as evidenced by its written records.  Nothing herein, however, shall
prohibit a receiving Party from disclosing a disclosing Party’s Confidential
Information to the extent it is required to be disclosed by law, regulation,
rules of a securities exchange, or order of a court or other governmental body
of competent jurisdiction, provided that the receiving Party gives the
disclosing Party, prior to making any legally required disclosure, prompt notice
of such requirement and an opportunity to intervene to protect or limit the
disclosure.

7.3      SEC Filings and Other Disclosures.  In addition to the disclosures that
are permitted under Section 7.1 and that are permitted generally for
Confidential Information pursuant to Section 7.2, a Party may disclose the terms
of this Agreement and any information resulting from the activities contemplated
by this Agreement ( (a) to the extent required to comply with the applicable
rules and regulations promulgated by the United States Securities and Exchange
Commission or similar security regulatory authorities in other countries, (b) to
comply with the applicable rules of a securities exchange, or (c) in connection
with a prospective acquisition, merger, financing or license for such Party, to
prospective acquirers or merger candidates or to existing or potential investors
or licensees who are under an obligation of confidentiality substantially
consistent with the terms hereof.

Article 8
Indemnification

8.1      VIVUS’s Indemnification of SELTEN. 

8.1.1   With respect to any and all Licensed Products sold by VIVUS, its
Affiliates, and assignees or sublicensees under the Exclusive Agreement, subject
to the conditions of Section 8.1.2 below, VIVUS shall indemnify and hold
harmless SELTEN from any and all costs, expenses, damages, judgments, and
liabilities (including reasonable and necessary attorneys’ fees) incurred by or
rendered against SELTEN or its Affiliates arising from the use, testing, recall,
labeling, promotion, or sale or other disposition of any Licensed Products,
except in each case to the extent caused in whole or in part by the gross
negligence or willful misconduct of SELTEN.

8.1.2   Upon the assertion of any claim or suit for which SELTEN seeks
indemnification under this Article, it shall give VIVUS prompt written notice of
any such claim or suit, and shall permit VIVUS to undertake the defense thereof,
at VIVUS’s expense.  SELTEN shall cooperate in such defense to the extent
reasonably requested by VIVUS, at VIVUS’s expense and shall give VIVUS the right
to control the defense or settlement of the claim, except that VIVUS shall not
enter into any settlement that adversely affects SELTEN’s rights or obligations
under this Agreement without SELTEN’s prior express written consent, which will
not be unreasonably withheld or delayed.  SELTEN may participate in the defense
or settlement of any such claim at its own expense with counsel of its
choosing. 





7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

8.1.3   IN NO EVENT SHALL A PARTY BE LIABLE TO ANOTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES ARISING UNDER OR AS A RESULT OF THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF PROSPECTIVE PROFITS OR
ANTICIPATED SALES, OR ON ACCOUNT OF EXPENSES, INVESTMENTS, OR COMMITMENTS IN
CONNECTION WITH THE BUSINESS OR GOODWILL OF THE OTHER PARTY OR OTHERWISE.

Article 9
Miscellaneous

9.1.      Entire Agreement.  This Agreement, including each attachment and any
other exhibit or schedule hereto, constitutes and contains the entire
understanding and agreement of the Parties respecting the Licensed Patents and
other subject matter of the Exclusive Agreement and cancels and supersedes any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter.

9.2.      Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement. 

9.3.      Binding Effect. This Agreement and the rights granted herein will be
binding upon, and will inure to the benefit of SELTEN and VIVUS, and their
respective lawful successors and permitted assigns.

9.4.      Assignment.  No Party may assign its rights or delegate its duties
under this Agreement without the prior written consent of the other relevant
Party, which will not be unreasonably withheld or delayed, provided that any
Party may transfer this Agreement to an Affiliate without any requirement that
it obtain the consent of the other Parties and further provided that any Party
may transfer this Agreement to a successor in connection with the transfer of
all or substantially all of its assets or that portion of its business
pertaining to the subject matter of this Agreement, whether by merger,
consolidation, sale of assets, or otherwise, without any requirement that it
obtain the consent of the other Party. 

9.5.      Use of Names. Except as expressly provided, no right, expressed or
implied, is granted by this Agreement to a Party to use in any manner the name
or any other trade name, trademark, or logo of the other Party or its Affiliates
in connection with this Agreement.    

9.6.      No Waiver.  No waiver, modification or amendment of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.  The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.





8

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

9.7.      Independent Contractors.  The Parties are independent contractors and
not agents or employees of the other Parties under this Agreement.  Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute SELTEN or VIVUS as partners or joint venturers with respect to this
Agreement.  No Party will have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of another Party or
to bind another Party to any other contract, agreement or undertaking with any
Third Party except as may be explicitly provided for herein or authorized in
writing.

9.8.      Notices and Deliveries. Any notices, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given when it is received,
whether delivered in person, transmitted by facsimile with contemporaneous
confirmation, delivered by registered letter (or its equivalent) or delivered by
certified overnight courier service, to the Party to which it is directed at its
address shown below or such other address as such Party will have last given by
notice to the other Parties.

 

 

If to VIVUS:

VIVUS, Inc.

900 E. Hamilton Ave.

Suite 550

Campbell, California 95008

Attention: CEO

with a copy to:

General Counsel

 

 

If to SELTEN:

Selten Pharma, Inc.

751 Laurel St., #520

San Carlos, CA 94070

Attention:  CEO

 

9.9.      Severability.  In the event that any provision of this Agreement will,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
this Agreement will be construed as if such invalid or unenforceable provision
had not been included herein.

9.10.    Advice of Counsel. Each Party acknowledges and agrees it has
participated in the drafting of this Agreement.  In interpreting and applying
the terms and provisions of this





9

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Agreement, the Parties agree that no presumption will exist or be implied
against the Party which drafted such terms and provisions.

9.11.      Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
need not contain the signature of more than one Party, but all such counterparts
taken together will constitute one and the same agreement.  Signatures provided
by facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

9.12.      Waiver.  Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy will not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

9.13.      Compliance with Laws. Each Party will comply with all applicable
laws, rules, regulations and orders of the United States and applicable foreign
countries and supra-governmental organizations and all jurisdictions and any
agency or court thereof in connection with this Agreement and the transactions
contemplated hereunder.

9.14.      Construction.  Except where the context requires otherwise, whenever
used the singular includes the plural, the plural includes the singular, the use
of any gender is applicable to all genders and the word “or” has the inclusive
meaning represented by the phrase “and/or”.  Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar
days.  The headings of this Agreement and any descriptions of Attachments and
Exhibits or descriptions of cross‑references are for convenience of reference
only and do not define, describe, extend or limit the scope or intent of this
Agreement or the scope or intent of any provision contained in this
Agreement.  The terms “comprising”, “comprise(s)”, “including,” “include(s),”
“such as,” and “for example” are used in this Agreement in their open sense, and
therefore will be interpreted to include the generality of any
description preceding such term and will be deemed to be followed by “without
limitation” whether expressly stated or not.

 

 

[Remainder of page intentionally left blank.]





10

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

 

 

SELTEN Pharma, Inc.

 

 

 

 

 

By:

/s/ Narinder Banait

 

 

 

 

Name:

Narinder S. Banait

 

 

 

 

Title:

Co-CEO, General Counsel

 

 

 

 

Date:

January 6, 2017

 

 

 

VIVUS, INC.

 

 

 

 

 

By:

/s/ John L. Slebir

 

 

 

 

Name:

John L. Slebir

 

 

 

 

Title:

SVP, General Counsel

 

 

 

 

Date:

January 6, 2017

 

 





11

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Attachment 1

Copy of Exclusive Agreement as Amended

 



12

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

EXCLUSIVE AGREEMENT

This Agreement between THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR
UNIVERSITY ("Stanford"), an institution of higher education having powers under
the laws of the State of California, and SELTEN PHARMA, INC. ("Selten or
Company"), a corporation having a principal place of business at 14435C Big
Basin Way #246, Saratoga, CA 95070, is effective on the 25th day of October,
2015 ("Effective Date").

1.      BACKGROUND

Stanford is the assignee of an invention related to a treatment for pulmonary
hypertension also known as "FK-506 (Tacrolimus) for treatment of pulmonary
hypertension," invented in the laboratory of Dr. Edda Spiekerkoetter, Dr.
Marlene Rabinovitch, and Dr. Philip Beachy, an employee of the Howard Hughes
Medical Institute ("EIHMI"). It is described in Stanford Docket S11-009
("Invention"). The Invention was made in the course of research supported by the
National Institutes of Health.

Selten and Stanford are parties to an Option Agreement effective October 17th,
2013 covering the Invention, later amended on October 17th, 2014, and which
expired on November 10, 2014.

Stanford wants to have the invention perfected and marketed as soon as possible
so that resulting products may be available for public use and benefit.

2.      DEFINITIONS

2.1     "Change of Control" means the following, as applied only to the entirety
of that part of Selten's business that exercises all of the rights granted under
this Agreement:

(A)    acquisition of ownership—directly or indirectly, beneficially or of
record—by any person or group (within the meaning of the Exchange Act and the
rules of the SEC or equivalent body under a different jurisdiction) of the
capital stock of Selten representing more than 45% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of Selten
unless Selten's shareholders immediately prior to such transaction would hold
55% or more of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of such person or surviving entity; and/or

(B)    the sale of all or substantially all Selten's assets and/or business in
one transaction or in a series of related transactions.

2.2      "Exclusive" means that, subject to Articles 3 and 5, Stanford will not
grant further licenses under the Licensed Patents in the Licensed Field of Use
in the Licensed Territory.





1

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

2.3      "Fully Diluted Basis" means the total number of shares of Selten's
issued and outstanding common stock, assuming:

(A)      the conversion of all issued and outstanding securities convertible
into common stock;

(B)      the exercise of all issued and outstanding warrants or options,
regardless of whether then exercisable; and

(C)      the issuance, grant, and exercise of all securities reserved for
issuance pursuant to any Selten stock or stock option plan then in effect.

2.4      "HHMI Indemnitees" means HHMI and its trustees, officers, employees,
and agents.

2.5      "Licensed Field of Use" means human therapeutics.

2.6      "Licensed Patent" means Stanford's U.S. Patent Application, Serial
Number ***, filed ***; PCT Application Serial Number ***, filed on ***; US
Provisional Application No ***, filed on ***, any foreign patent application
corresponding thereto, and any divisional, continuation, or reexamination
application, extension, and each patent that issues or reissues from any of
these patent applications. Any claim of an unexpired Licensed Patent is presumed
to be valid unless it has been held to be invalid by a final judgment of a court
of competent jurisdiction from which no appeal can be or is taken. "Licensed
Patent" excludes any continuation-in-part (CIP) patent application or patent.

2.7      "Licensed Product" means a product or part of a product in the Licensed
Field of Use the making, using, importing or selling of which, absent this
license, infringes, induces infringement, or contributes to infringement of a
Licensed Patent.

2.8      "Licensed Territory" means worldwide.

2.9      "Net Sales" means all gross revenue derived by Selten or Sublicensees,
their distributors or designees, from the sale, transfer or other disposition of
Licensed Product to an end user. Sales or transfers to distributors or
Sublicensees shall not be included in Net Sales until the actual sale or
transfer by distributors or Sublicensees to a non-affiliate third party except
if such distributor or Sublicensee is an end user. In the event that such
distributor or Sublicensee is an end user, then Net Sales will based on the
average selling or transfer price of Licensed Products at the time that the
Licensed Products were sold or transferred. Net Sales excludes the following
items (but only as they pertain to the making, using, importing or selling of
Licensed Products, are included in gross revenue, and are separately billed):

(A)      import, export, excise and sales taxes, and custom duties;

(B)      costs of insurance, packing, and transportation from the place of
manufacture to the customer's premises or point of installation;





2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(C)      costs of installation at the place of use; and

(D)      credit for returns, allowances, or trades;

(E)      cash, trade, or quantity discounts actually granted to third parties.

2.10    "Nonroyalty Sublicensing Consideration" means any consideration received
by Selten from a Sublicensee hereunder but excluding any consideration for:

(A)      royalties on products sales (royalties on product sales by Sublicensees
will be treated as if Selten made the sale of such product);

(B)      investments in Selten stock;

(C)      research and development expenses calculated on a fully burdened basis;

(D)      debt; and

(E)      reimbursement of out-of pocket patent prosecution and maintenance
expenses for Patent Matters.

2.11    "Patent Matters" means preparing, filing, and prosecuting broad and
extensive patent claims (including any interference or reexamination actions)
for Stanford's benefit in the Licensed Territory and for maintaining all
Licensed Patents.

2.12    "Stanford Indemnitees" means Stanford and Stanford Hospitals and
Clinics, and their respective trustees, officers, employees, students, agents,
faculty, representatives, and volunteers.

2.13    "Sublicense" means any agreement between Selten and a third party
("Sublicensee") that contains a grant to Stanford's Licensed Patents regardless
of the name given to the agreement by the parties; however, an agreement to
make, have made, use or sell Licensed Products on behalf of Selten is not
considered a Sublicense.

3.        GRANT

3.1      Grant. Subject to the terms and conditions of this Agreement, Stanford
grants Selten a license under the Licensed Patent in the Licensed Field of Use
to make, have made, use,   import, offer to sell and sell Licensed Product in
the Licensed Territory.

3.2      Exclusivity. The license is Exclusive, including the right to
sublicense under Article 4, in the Licensed Field of Use beginning on the
Effective Date and ending when the last Licensed Patent expires.

3.3      Nonexclusivity. After the Exclusive term, the license will be
nonexclusive.

3.4      Retained Rights. Stanford retains the right, on behalf of itself,
Stanford Hospital and Clinics, and all other non-profit research institutions,
to practice the Licensed Patent for





3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

any non-profit purpose, including sponsored research and collaborations. Selten
agrees that, notwithstanding any other provision of this Agreement, it has no
right to enforce the Licensed Patent against any such institution. Stanford and
any such other institution have the right to publish any information included in
a Licensed Patent. Selten acknowledges that it has been informed that the
Licensed Patent was developed, at least in part, by employees of HHMI and that
HHMI has a paid-up, non-exclusive, irrevocable license to use the Licensed
Patent for HHMI's research purposes, but with no right to assign or sublicense
(the "HHMI License"). This Agreement is explicitly made subject to the HHMI
License.

3.5      Specific Exclusion. Stanford does not:

(A)      grant to Selten any other licenses, implied or otherwise, to any
patents or other rights of Stanford other than those rights granted under
Licensed Patent, regardless of whether the patents or other rights are dominant
or subordinate to any Licensed Patent, or are required to exploit any Licensed
Patent;

(B)      commit to Selten to bring suit against third parties for infringement,
except as described in Article 14; and

(C)      agree to furnish to Selten any technology or technological information
or to provide Selten with any assistance.

4.        SUBLICENSING

4.1      Permitted Sublicensing. Selten may grant Sublicenses in the Licensed
Field of Use only during the Exclusive term and only if Selten is developing or
selling Licensed Products. Sublicenses with any exclusivity must include
diligence requirements commensurate with the diligence requirements of Appendix
A. Stanford agrees that Selten may apportion without discrimination between
Selten and Stanford patents a commercially reasonable percentage of sublicensing
payments made to Stanford pursuant to Section 4.6, provided however that Selten
provides Stanford with the proposed apportionment and justification prior to
Selten's payment pursuant to Section 8.1. Stanford and Selten agree to meet to
discuss such proposed apportionment if in Stanford's opinion the apportionment
does not reasonably reflect the value of the Licensed Patents.

4.2      Required Sublicensing. If Selten is unable or unwilling to serve or
develop a potential market or market territory for which there is a company
willing to be a Sublicensee, Selten will, at Stanford's request, negotiate in
good faith a Sublicense with any such Sublicensee. Stanford would like licensees
to address unmet needs, such as those of neglected patient populations or
geographic areas, giving particular attention to improved therapeutics,
diagnostics and agricultural technologies for the developing world.

4.3      Sublicense Requirements. Any Sublicense:

(A) is subject to this Agreement;





4

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(B)      will reflect that any Sublicensee will not further sublicense;

(C)      will prohibit Sublicensee from paying royalties to an escrow or other
similar account;

(D)      will expressly include the provisions of Articles 8, 9, 10 and 19.6 for
the benefit of Stanford and HHMI; and

(E)      will include the provisions of Section 4.4 and require the transfer of
all the Sublicensee's obligations to Selten, including the payment of royalties
specified in the Sublicense, to Stanford or its designee, if this Agreement is
terminated. If the Sublicensee is a spin-out from Selten, Selten must guarantee
the Sublicensee's performance with respect to the payment of Stanford's share of
Sublicense royalties.

4.4      Litigation by Sublicensee. Any Sublicense must include the following
clauses:

(A) In the event Sublicensee brings an action seeking to invalidate any Licensed
Patent:

(1)      Sublicensee will double the payment paid to Selten during the pendency
of such action. Moreover, should the outcome of such action determine that any
claim of a patent challenged by the Sublicensee is both valid and infringed by a
Licensed Product, Sublicensee will pay triple times the payment paid under the
original Sublicense;

(2)      Sublicensee will have no right to recoup any royalties paid before or
during the period challenge;

(3)      any dispute regarding the validity of any Licensed Patent shall be
litigated in the courts located in Santa Clara County, and the parties agree not
to challenge personal jurisdiction in that forum; and

(4)      Sublicensee shall not pay royalties into any escrow or other similar
account.

(B)     Sublicensee will provide written notice to Stanford at least three
months prior to bringing an action seeking to invalidate a Licensed Patent.
Sublicensee will include with such written notice an identification of all prior
art it believes invalidates any claim of the Licensed Patent.

4.5      Copy of Sublicenses and Sublicensee Royalty Reports. Selten will submit
to Stanford a copy of each Sublicense, any subsequent amendments and all copies
of Sublicensees' royalty reports. Beginning with the first Sublicense, the Chief
Financial Officer or equivalent will certify annually regarding the name and
number of Sublicensees.

4.6      Sharing of Sublicensing Income. Selten will pay to Stanford a portion
of Nonroyalty Sublicensing Consideration at a rate determined based on the
timing of execution of the Sublicense, as provided below:





5

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(A)      ***% for Sublicenses executed prior to the ***;

(B)      ***% for Sublicenses executed after the ***;

(C)      ***% for Sublicenses executed after ***.

4.7      Royalty-Free Sublicenses. If Selten pays all royalties due Stanford
from a Sublicensee's Net Sales, Selten may grant that Sublicensee a royalty-free
or non-cash:

(A)      Sublicense or

(B)      cross-license.

5.       GOVERNMENT RIGHTS

This Agreement is subject to Title 35 Sections 200-204 of the United States
Code. Among other things, these provisions provide the United States Government
with nonexclusive rights in the Licensed Patent. They also impose the obligation
that Licensed Product sold or produced in the United States be "manufactured
substantially in the United States." Selten will ensure all obligations of these
provisions are met.

6.       DILIGENCE

6.1      Milestones. Because the invention is not yet commercially viable as of
the Effective Date, Selten will diligently develop, manufacture, and sell
Licensed Product and will diligently develop markets for Licensed Product. In
addition, Selten will meet the milestones shown in Appendix A, and notify
Stanford in writing as each milestone is met. Notwithstanding the foregoing, in
the event that Company believes that it will be unable to achieve a particular
milestone, Company will have the right, which it must exercise no later than ***
days prior to the date of such milestone, to extend such milestone by a period
of *** months upon the payment of a $*** fee.

6.2      Progress Report. By *** of each year, Selten will submit a written
annual report to Stanford covering the preceding calendar year. The report will
include information sufficient to enable Stanford to satisfy reporting
requirements of the U.S. Government and for Stanford to ascertain progress by
Selten toward meeting this Agreement's diligence requirements. Each report will
describe, where relevant: Selten's progress toward commercialization of Licensed
Product, including work completed, key scientific discoveries, summary of
work-in-progress, current schedule of anticipated events or milestones, market
plans for introduction of Licensed Product, and significant corporate
transactions involving Licensed Product. Selten will specifically describe how
each Licensed Product is related to each Licensed Patent.

6.3      Clinical Trial Notice. Selten will notify the Stanford University
Office of Technology Licensing prior to commencing any clinical trials at
Stanford.





6

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

7.        ROYALTIES

7.1      Issue Royalty. Selten will pay to Stanford a noncreditable,
nonrefundable license issue royalty of $*** upon signing this Agreement.

7.2      Purchase Right.

(A)    Stanford shall have the right, but not the obligation, to purchase for
cash up to its Share of the securities issued in any Qualifying Offering on the
terms, and subject to the conditions, set forth in this Section 7.2 (the
"Purchase Right"). For purposes of this Agreement:

(1)      "Adjustment Event" means the final closing of the first Threshold
Qualifying Offering occurring after the date of this Agreement.

(2)      "Qualifying Offering" means a private offering of Selten's equity
securities (or securities convertible into or exercisable for Selten's equity
securities) for cash (or in satisfaction of debt issued for cash) having its
final closing on or after the date of this Agreement and which includes
investment by one or more venture capital, professional angel, corporate or
other similar institutional investors other than Stanford.

(3)      “Share” means:

(a)       ***% with respect to any Qualifying Offering having a closing on or
before the date of an Adjustment Event; or

(b)       with respect to any Qualifying Offering having a closing after an
Adjustment Event, but before a Termination Event, the percentage necessary for
Stanford to maintain its pro rata ownership interest in Selten on a
Fully-Diluted Basis.

(4)      "Threshold Qualifying Offering" means any Qualifying Offering which
either (i) is at least $*** in size or (ii) involves the sale to outside
investors of at least ***% of the securities outstanding after such round on a
Fully-Diluted Basis.

(B)     The Purchase Right shall terminate upon the earliest to occur of the
following (each a "Termination Event"):

(1)       Stanford's execution of an investor rights agreement or similar
agreement (each a "Rights Agreement") in connection with a Threshold Qualifying
Offering so long the Rights Agreement satisfies the terms of this Section 7.2
and Section 7.3 below;

(2)      Stanford purchases less than its entire Share of a Qualifying Offering;
and





7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(3)       Stanford fails to give an election notice within the Notice Period for
a Qualifying Offering which has its final closing within 90 days of the date
such notice is received by Stanford and which is closed on terms that are the
same or less favorable to the investors as the terms stated in Selten's notice
to Stanford.

(C)    The Purchase Right shall not apply to the issuance of securities: (i) to
employees, current members of Selten's Board of Directors and other service
providers pursuant to a plan approved by Selten's Board of Directors; or (ii) as
additional consideration in lending or leasing transactions; or (iii) to an
entity pursuant to an arrangement that Selten's Board of Directors determines in
good faith is a strategic partnership or similar arrangement of Selten (i.e., an
arrangement in which the entity's purchase of securities is not primarily for
the purpose of financing Selten); or (iv) to shareholders of another corporation
in connection with the acquisition of that corporation by Selten.

7.3      Rights Agreements; Information Rights; Notice; Elections.

(A)    Selten shall ensure that each Rights Agreement executed by Stanford in
connection with a Qualifying Offering will grant to Stanford the same rights as
all other investors who are parties to that Rights Agreement. In particular,
Selten shall ensure that each such Rights Agreement will grant to Stanford the
same right to purchase additional securities in future offerings, the same
information rights, and the same registration rights as are granted to other
parties thereto, including all such rights granted to any investor designated as
a "Major Investor" or other similar designation, even if Stanford is not so
designated.

(B)    Notwithstanding any terms to the contrary contained in any applicable
Rights Agreement:

(1)       Stanford shall not have any board representation or board meeting
attendance rights;

(2)       In connection with all Qualifying Offerings, Selten shall give
Stanford notice of the terms of the offering, including: (i) the names of the
investors, the allocation of shares among them and the total amounts to be
invested by each of them in such offering; (ii) pre- and post- (projected)
financing capitalization table; (iii) investor presentation (if available); (iv)
an introduction to the lead investor in such offering for the purpose of
discussing the lead investor's due diligence process; and (v) such other
documents and information as Stanford may reasonably request for the purpose of
making an investment decision or verifying the number of shares it is entitled
to purchase in such offering; and

(3)       Stanford may elect to exercise its Purchase Right, in whole or in
part, by notice given to Selten within *** Stanford business days (i.e., days
other than Saturdays, Sundays, and holidays or other days on which Stanford is
officially closed) after receipt of Selten's notice ("Notice Period").





8

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(C)    If Stanford has no information rights under a Rights Agreement and to the
extent that such information has been prepared by Selten for other purposes, so
long as Stanford holds Selten securities, Selten shall furnish to Stanford, upon
request and as promptly as reasonably practicable, Selten's annual consolidated
financial statements and annual operating plan, including an annual report of
the holders of Selten's units and other securities, and such other information
as Stanford may reasonably request from time to time for the purpose of valuing
its interest in Selten.

(D)    Notwithstanding any notice provision in this Agreement to the contrary,
any notice given under this Agreement that refers or relates to any of Section
7.2 above or this Section 7.3 shall be copied concurrently to
pvfnotices@stanford.edu; provided, however, that delivery of the copy will not
by itself constitute notice for any purpose under this Agreement.

7.4      License Maintenance Fee. Beginning on *** and each *** thereafter,
Selten will pay Stanford a *** license maintenance fee as follows. ***
maintenance payments are nonrefundable, but they are creditable each year as
described in Section 7.7.:

(A)      $*** in *** and ***;

(B)      $*** in ***  and *** and

(C)      On the first *** after ***:

(1)      $*** if ***; or

(2)      $*** if ***.

7.5      Milestone Payments. Selten will pay Stanford the following milestone
payments:

(A)      $*** upon the ***;

(B)      $*** upon ***; and

(C)      $*** upon ***.

7.6      Earned Royalty. Selten will pay Stanford earned royalties on Net Sales
as follows:

(A)      *** % of Net Sales if aggregate Net Sales in the preceding calendar
year is less than $***;





9

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(B)      *** % of Net Sales if aggregate Net Sales in the preceding calendar
year is more or equal to $***  but lower than $***;

(C)      ***% of Net Sales if aggregate Net Sales in the preceding calendar year
is more than $***.

(D)      Earned Royalty if Selten Challenges the Patent. Notwithstanding the
above, should Selten bring an action seeking to invalidate any Licensed Patent,
Selten will pay royalties to Stanford at the rate of *** percent (***%) of the
Net Sales of all Licensed Products sold during the pendency of such action.
Moreover, should the outcome of such action determine that any claim of a patent
challenged by Selten is both valid and infringed by a Licensed Product, Selten
will pay royalties at the rate of *** percent (***%) of the Net Sales of all
Licensed Products sold.

7.7      Creditable Payments. The license maintenance fee for a year may be
offset against earned royalty payments due on Net Sales occurring in that year.

For example:

(A)      if Selten pays Stanford a $*** maintenance payment for year Y, and
according to Section 7.6 $*** in earned royalties are due Stanford for Net Sales
in year Y, Selten will only need to pay Stanford an additional $*** for that
year's earned royalties.

(B)      if Selten pays Stanford a $*** maintenance payment for year Y, and
according to Section 7.6 $*** in earned royalties are due Stanford for Net Sales
in year Y, Selten will not need to pay Stanford any earned royalty payment for
that year. Selten will not be able to offset the remaining $*** against a future
year's earned royalties.

7.8      Obligation to Pay Royalties. A royalty is due Stanford under this
Agreement for any activity conducted under the licenses granted. For
convenience's sake, the amount of that royalty is calculated using Net Sales.
Nonetheless, if certain Licensed Products are made, used, imported, or offered
for sale before the date this Agreement terminates, and those Licensed Products
are sold after the termination date, Selten will pay Stanford an earned royalty
for its exercise of rights based on the Net Sales of those Licensed Products.

7.9      No Escrow. Selten shall not pay royalties into any escrow or other
similar account.

7.10    Currency. Selten will calculate the royalty on sales in currencies other
than U.S. Dollars using the appropriate foreign exchange rate for the currency
quoted by the Wall Street Journal on the close of business on the last banking
day of each calendar quarter. Selten will make royalty payments to Stanford in
U.S. Dollars.

7.11    Non-U.S. Taxes. Selten will pay all non-U.S. taxes related to royalty
payments. These payments are not deductible from any payments due to Stanford.

7.12    Interest. Any payments not made when due will bear interest at the lower
of (a) the *** or (b) the maximum rate permitted by law.





10

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

8.       ROYALTY REPORTS, PAYMENTS, AND ACCOUNTING

8.1     Quarterly Earned Royalty Payment and Report. Beginning with the first
sale of a Licensed Product by Selten or a Sublicensee, Selten will submit to
Stanford a written report (even if there are no sales) and an earned royalty
payment within *** days after the end of each ***. This report will be in the
form of Appendix B and will state the number, description, and aggregate Net
Sales of Licensed Product during the completed calendar quarter. The report will
include an overview of the process and documents relied upon to permit Stanford
to understand how the earned royalties are calculated. With each report Selten
will include any earned royalty payment due Stanford for the completed calendar
quarter (as calculated under Section 7.6).

8.2      No Refund. In the event that a validity or non-infringement challenge
of a Licensed Patent brought by Selten is successful, Selten will have no right
to recoup any royalties paid before or during the period challenge.

8.3      Termination Report. Selten will pay to Stanford all applicable
royalties and submit to Stanford a written report within *** days after the
license terminates. Selten will continue to submit earned royalty payments and
reports to Stanford after the license terminates, until all Licensed Products
made or imported under the license have been sold.

8.4      Accounting. Selten will maintain records showing manufacture,
importation, sale, and use of a Licensed Product for *** years from the date of
sale of that Licensed Product. Records will include general-ledger records
showing cash receipts and expenses, and records that include: production
records, customers, invoices, serial numbers, and related information in
sufficient detail to enable Stanford to determine the royalties payable under
this Agreement.

8.5      Audit by Stanford. Selten will allow Stanford or its designee to
examine Selten's records to verify payments made by Selten under this Agreement.

8.6      Paying for Audit. Stanford will pay for any audit done under Section
8.5. But if the audit reveals an underreporting of earned royalties due Stanford
of ***% or more for the period being audited, Selten will pay the audit costs.

8.7      Self-audit. Selten will conduct an independent audit of sales and
royalties at least every *** years if annual sales of Licensed Product are over
$***. The audit will address, at a minimum, the amount of gross sales by or on
behalf of Selten during the audit period, the amount of funds owed to Stanford
under this Agreement, and whether the amount owed has been paid to Stanford and
is reflected in the records of Selten. Selten will submit the auditor's report
promptly to Stanford upon completion. Selten will pay for the entire cost of the
audit.

8.8      Confidential Information. Stanford will maintain the reports and any
information provided by Licensee to Stanford pursuant to Sections 4.5, 6.2, 8.1,
8.3 and 8.7 in confidence and not disclose such information or reports to any
third party, except as required by law. Stanford's obligation of confidentiality
hereunder will be fulfilled by





11

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

using at least the same degree of care with Selten's confidential information as
it uses to protect its other confidential information.

9.       EXCLUSIONS AND NEGATION OF WARRANTIES

9.1      Negation of Warranties. Stanford provides Selten the rights granted in
this Agreement AS IS and WITH ALL FAULTS. Stanford makes no representations and
extends no warranties of any kind, either express or implied. Among other
things, Stanford disclaims any express or implied warranty:

(A)      of merchantability, of fitness for a particular purpose;

(B)      of non-infringement; or

(C)      arising out of any course of dealing.

9.2      No Representation of Licensed Patent. Selten also acknowledges that
Stanford does not represent or warrant:

(A)      the validity or scope of any Licensed Patent; or

(B)      that the exploitation of Licensed Patent will be successful.

10.        INDEMNITY

10.1      Indemnification. Selten will indemnify, hold harmless, and defend all
Stanford Indemnitees against any claim of any kind arising out of or related to
the exercise of any rights granted Selten under this Agreement or the breach of
this Agreement by Selten.

10.2      HHMI Indemnification. HHMI Indemnitees will be indemnified, defended
by counsel acceptable to HHMI, and held harmless by SELTEN from and against any
claim, liability, cost, expense, damage, deficiency, loss, or obligation, of any
kind or nature (including, without limitation, reasonable attorneys' fees and
other costs and expenses of defense) (collectively, "Claims"), based upon,
arising out of, or otherwise relating to this Agreement, including without
limitation any cause of action relating to product liability. The previous
sentence will not apply to any Claim that is determined with finality by a court
of competent jurisdiction to result solely from the gross negligence or willful
misconduct of an IIHMI Indemnitee. Notwithstanding any other provisions of this
Agreement, SELTEN's obligation to defend, indemnify and hold harmless the HHMI
Indemnitees under this paragraph will not be subject to any limitation or
exclusion of liability or damages or otherwise limited in any way.

10.3      No Indirect Liability. Neither party shall be liable to the other for
any indirect, special, consequential or other damages whatsoever, whether
grounded in tort (including negligence), strict liability, contract or otherwise
arising out of or in connection with solely this Agreement under any theory of
liability, provided, however, that the foregoing shall not apply to any right of
action for infringement, contributory infringement or





12

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

inducement of infringement Stanford may have under any applicable law. Stanford
shall not have any responsibilities or liabilities whatsoever with respect to
Licensed Products(s).

10.4    Workers' Compensation. Selten will comply with all statutory workers'
compensation and employers' liability requirements for activities performed
under this Agreement.

10.5     Insurance. During the term of this Agreement, Selten will maintain
Comprehensive General Liability Insurance, including Product Liability
Insurance, with a reputable and financially secure insurance carrier to cover
the activities of Selten and its Sublicensees. Within *** days of filing an IND
or immediately prior to any testing of Licensed Products in humans, whichever is
earlier, the insurance will provide minimum limits of liability of $*** and will
include all Stanford Indemnitees and HHMI Indemnitees as additional insureds.
Insurance must cover claims incurred, discovered, manifested, or made during or
after the expiration of this Agreement and must be placed with carriers with
ratings of at least A- as rated by A.M. Best. Within *** days of the Effective
Date of this Agreement, Selten will furnish a Certificate of Insurance
evidencing primary coverage and additional insured requirements. Selten will
provide to Stanford *** days prior written notice of cancellation or material
change to this insurance coverage. Selten will advise Stanford in writing that
it maintains excess liability coverage (following form) over primary insurance
for at least the minimum limits set forth above. All insurance of Selten will be
primary coverage; insurance of Stanford Indemnitees, and HHMI Indemnitees will
be excess and noncontributory.

11.        EXPORT

Selten and its affiliates and Sublicensees shall comply with all United States
laws and regulations controlling the export of licensed commodities and
technical data. (For the purpose of this paragraph, "licensed commodities" means
any article, material or supply but does not include information; and "technical
data" means tangible or intangible technical information that is subject to U.S.
export regulations, including blueprints, plans, diagrams, models, formulae,
tables, engineering designs and specifications, manuals and instructions.) These
laws and regulations may include, but are not limited to, the Export
Administration Regulations (15 CFR 730-774), the International Traffic in Arms
Regulations (22 CFR 120-130) and the various economic sanctions regulations
administered by the U.S. Department of the Treasury (31 CFR 500-600).

Among other things, these laws and regulations prohibit or require a license for
the export or retransfer of certain commodities and technical data to specified
countries, entities and persons. Selten hereby gives written assurance that it
will comply with, and will cause its Sublicensees to comply with all United
States export control laws and regulations, that it bears sole responsibility
for any violation of such laws and regulations by itself or Sublicensees, and
that it will indemnify, defend and hold Stanford and the HHMI Indemnitees
harmless for the consequences of any such violation.





13

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

12.      MARKING

Before any Licensed Patent issues, Selten will mark Licensed Product with the
words "Patent Pending." Otherwise, Selten will mark Licensed Product with the
number of any issued Licensed Patent.

13.      STANFORD NAMES AND MARKS

13.1     Stanford Names. Selten will not use (i) Stanford's name or other
trademarks, (ii) the name or trademarks of any organization related to Stanford,
or (iii) the name of any Stanford faculty member, employee, student or volunteer
without the prior written consent of Stanford. Permission may be withheld at
Stanford's sole discretion. This prohibition includes, but is not limited to,
use in press releases, advertising, marketing materials, other promotional
materials, presentations, case studies, reports, websites, application or
software interfaces, and other electronic media.

13.2     HHMI Names. Selten will not use the name of HHMI or of any HHMI
employee in a manner that reasonably could constitute an endorsement of a
commercial product or service; but use for other purposes, even if commercially
motivated, is permitted provided that (1) the use is limited to accurately
reporting factual events or occurrences, and (2) any reference to the name of
HHMI or any HHMI employees in press releases or similar materials intended for
public release is approved by HHMI in advance.

14.      PROSECUTION AND PROTECTION OF PATENTS

14.1     Patent Prosecution. Stanford will be solely responsible for preparing,
filing, and prosecuting and maintaining the Licensed Patents. During the
Exclusive Term, Stanford agrees to (i) keep Selten reasonably informed as to the
filing, prosecution and maintenance of the Licensed Patents, (ii) furnish to
Selten copies of material documents relevant to such filing, prosecution and
maintenance, (iii) allow Selten a reasonable opportunity to comment on material
documents filed with any patent office with respect to the Licensed Patents and
consider in good faith Selten's comments and (iv) instruct Stanford's legal
representative to include Selten in all communications. At Stanford's request,
Selten will provide all information and assistance to Stanford to ensure that
Licensed Patent is as extensive as possible. In the event Selten decides that it
no longer intends to pay for prosecution or maintenance of one or more Licensed
Patents, Selten shall give Stanford a 3-month notice. Stanford may in its
discretion continue to prosecute and maintain such Licensed Patent(s) at its
expense, in which case such Licensed Patent(s) shall no longer be covered by the
licenses granted under this Agreement.

14.2     Patent Costs. Within *** days after receiving a statement from
Stanford, Selten will reimburse Stanford:

(A)     $*** to offset Licensed Patent's patenting expenses, including any
interference or reexamination matters, incurred by Stanford before the Effective
Date; and





14

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(B)     for all Licensed Patent's patenting expenses, including any interference
or reexamination matters, incurred by Stanford after the Effective Date. In all
instances, Stanford will pay the fees prescribed for large entities to the
United States Patent and Trademark Office.

14.3     Infringement Procedure. Each party will promptly notify the other if it
believes a third party infringes a Licensed Patent or if a third party files a
declaratory judgment action with respect to any Licensed Patent. During the
Exclusive term of this Agreement and if Selten is developing Licensed Product,
Selten may have the right to institute a suit against any infringer or defend
any declaratory judgment action initiated by this third party as provided in
Section 14.4 through and including Section 14.8.

14.4     Selten Suit. Selten has the first right to institute suit, and
prosecute a suit or defend any declaratory judgment action so long as it
conforms with the requirements of this Section and Selten is diligently
developing or selling Licensed Product. If Selten decides to institute suit or
defend any action, it will notify Stanford in writing and give Stanford the
opportunity to jointly initiate suit or defend the action as provided in Section
14.5. If Stanford declines to join, Selten will diligently pursue the suit and
Selten will bear the entire cost of the litigation, including expenses and
counsel fees incurred by Stanford. Selten will keep Stanford reasonably apprised
of all developments in the suit, and will seek Stanford's input and approval on
any substantive submissions or positions taken in the litigation regarding the
scope, validity and enforceability of the Licensed Patent. Selten will not
prosecute, settle or otherwise compromise any such suit in a manner that
adversely affects Stanford's interests without Stanford's prior written consent.
Stanford may be named as a party only if

(A)      Selten's and Stanford's respective counsel recommend that such action
is necessary in their reasonable opinion to achieve standing;

(B)      Stanford is not the first named party in the action; and

(C)      the pleadings and any public statements about the action state that
Selten is pursuing the action and that Selten has the right to join Stanford as
a party.

14.5    Joint Suit. If Stanford and Selten so agree, they may institute suit or
defend the declaratory judgment action jointly. If so, they will:

(A)      prosecute the suit in both their names;

(B)      bear the out-of-pocket costs equally;

(C)      share any recovery or settlement equally; and

(D)      agree how they will exercise control over the action.

14.6    Stanford Suit. If neither Section 14.4 nor 14.5 apply, Stanford may
institute and may name Selten as a party for standing purposes. If Stanford
decides to institute suit, it will notify Selten in writing. If Selten does not
notify Stanford in writing that it desires to





15

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

jointly prosecute the suit within *** days after the date of the notice, Selten
will assign and hereby does assign to Stanford all rights, causes of action, and
damages resulting from the alleged infringement. Stanford will bear the entire
cost of the litigation and will retain the entire amount of any recovery or
settlement.

14.7    Recovery. If Selten sues under Section 14.4, then any recovery in excess
of any unrecovered litigation costs and fees will be shared with Stanford as
follows:

(A)      any payment for past sales will be deemed Net Sales, and Selten will
pay Stanford royalties at the rates specified in Section 7.6;

(B)      any payment for future sales will be deemed a payment under a
Sublicense, and royalties will be shared as specified in Article 4.6.

(C)      Selten and Stanford will negotiate in good faith appropriate
compensation to Stanford for any non-cash settlement or non-cash cross-license.

14.8    Abandonment of Suit. If either Stanford or Selten commences a suit and
then wants to abandon the suit, it will give timely notice to the other party.
The other party may continue prosecution of the suit after Stanford and Selten
agree on the sharing of expenses and any recovery in the suit.

15.     TERMINATION

15.1   Termination by Selten. Selten may terminate this Agreement by giving
Stanford written notice at least *** days in advance of the effective date of
termination selected by Selten.

15.2   Termination by Stanford.

(A)     Stanford may also terminate this Agreement if Selten:

(1)      is delinquent on any report or payment;

(2)      is not diligently developing and commercializing Licensed Product;

(3)      misses a milestone described in Appendix A;

(4)      is in material breach of any provision; or

(5)      provides any false report.

(B)      Termination under this Section 15.2 will take effect *** days after
written notice by Stanford unless Selten remedies the problem in that ***-day
period.

15.3   Surviving Provisions.  Surviving any termination or expiration are:
(A)   Selten's obligation to pay royalties accrued or accruable;





16

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

(B)      any claim of Selten or Stanford, accrued or to accrue, because of any
breach or default by the other party; and

(C)      the provisions of Articles 8, 9, 10, and 19.6 and any other provision
that by its nature is intended to survive.

(D)      Upon termination, any Sublicensee who is not then in material breach
shall have its Sublicense converted to a direct license from Stanford under the
terms and conditions of this Agreement, as further limited and restricted by the
terms of the original Sublicense.

16.      ASSIGNMENT/CHANGE OF CONTROL AND NON-ASSIGNABILITY

16.1    Assignment/ Change of Control. Selten may assign this Agreement in
connection with a Change of Control, merger, reorganization or sale of that part
of Selten's business that exercises all rights granted under this Agreement if
there is compliance with Section 16.2.

16.2    Conditions of Assignment. Selten may assign this Agreement pursuant to
Section 16.1 upon prior and complete performance of the following conditions:

(A)      Selten must give Stanford *** days prior written notice of the
assignment, including the new assignee's contact information; and

(B)      the new assignee must agree in writing to Stanford to be bound by this
Agreement; and

(C)      Stanford must have received a $*** fee unless the transaction does not
constitute a Change of Control.

16.3    After the Assignment. Upon a permitted assignment of this Agreement
pursuant to Article 16, Selten will be released of liability under this
Agreement and the term "Selten" in this Agreement will mean the assignee.

16.4    Bankruptcy. In the event of a bankruptcy or insolvency, assignment is
permitted only to a party that can provide adequate assurance of future
performance, including diligent development and sales of Licensed Product.

16.5    Nonassignability of Agreement. Except in conformity with Sections 16.1
and 16.4, this Agreement is not assignable by Selten under any other
circumstances and any attempt to assign this Agreement by Selten is null and
void.

17.      DISPUTE RESOLUTION

17.1    Dispute Resolution by Arbitration. Any dispute between the parties
regarding any payments made or due under this Agreement will be settled by
arbitration in accordance with the JAMS Arbitration Rules and Procedures. The
parties are not obligated to settle any other dispute that may arise under this
Agreement by arbitration.





17

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

17.2    Request for Arbitration. Either party may request such arbitration.
Stanford and Selten will mutually agree in writing on a third party arbitrator
within *** days of the arbitration request. The arbitrator's decision will be
final and nonappealable and may be entered in any court having jurisdiction.

17.3    Discovery. The parties will be entitled to discovery as if the
arbitration were a civil suit in the California Superior Court. The arbitrator
may limit the scope, time, and issues involved in discovery.

17.4    Place of Arbitration. The arbitration will be held in Stanford,
California unless the parties mutually agree in writing to another place.

17.5    Patent Validity. Any dispute regarding the validity of any Licensed
Patent shall be litigated in the courts located in Santa Clara County,
California, and the parties agree not to challenge personal jurisdiction in that
forum.

17.6    HHMI Rights or Property Not Subject to Arbitration. No dispute affecting
the rights or property of IIHMI shall be subject to the arbitration provisions
set forth above.

18.     NOTICES

18.1    Legal Action. Selten will provide written notice to Stanford at least
three months prior to bringing an action seeking to invalidate any Licensed
Patent or a declaration of non-infringement. Selten will include with such
written notice an identification of all prior art it believes invalidates any
claim of the Licensed Patent.

18.2    All Notices. All notices under this Agreement are deemed fully given
when written, addressed, and sent as follows:

All general notices to Selten are mailed or emailed to:

Selten Pharma, Inc. Attn.: CEO

14435C Big Basin Way #246,

Saratoga, CA 95070

nbanait@seltenpharma.com

All financial invoices to Selten (i.e., accounting contact) are e-mailed to:

Narinder S. Banait

nbanait@seltenpharma.com

All progress report invoices to Selten (i.e., technical contact) are e-mailed
to:

Narinder S. Banait

nbanait@seltenpharma.com





18

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

All general notices to Stanford are e-mailed or mailed to:

Office of Technology Licensing RE: S11-009

3000 El Camino Real

Building 5, Suite 300

Palo Alto, CA 94306-2100

info@otlmail.stanford.edu

All payments to Stanford are mailed to:

Stanford University

Office of Technology Licensing RE: S11-009

Department #44439

P.O. Box 44000

San Francisco, CA 94144-4439

All progress reports to Stanford are e-mailed or mailed to:

Office of Technology Licensing

3000 El Camino Real

Building 5, Suite 300

Palo Alto, CA 94306-2100

info@otlmail.stanford.edu

Either party may change its address with written notice to the other party.

19.      MISCELLANEOUS

19.1    Waiver. No term of this Agreement can be waived except by the written
consent of the party waiving compliance.

19.2    Choice of Law. This Agreement and any dispute arising under it is
governed by the laws of the State of California, United States of America,
applicable to agreements negotiated, executed, and performed within California.

19.3    Entire Agreement. The parties have read this Agreement and agree to be
bound by its terms, and further agree that it constitutes the complete and
entire agreement of the parties and supersedes all previous communications, oral
or written, and all other communications between them relating to the license
and to the subject hereof. This Agreement may not be amended except by writing
executed by authorized representatives of both parties. No representations or
statements of any kind made by either party, which are not expressly stated
herein, will be binding on such party.





19

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

19.4     Exclusive Forum. The state and federal courts having jurisdiction over
Stanford, California, United States of America, provide the exclusive forum for
any court action between the parties relating to this Agreement. Selten submits
to the jurisdiction of such courts, and waives any claim that such a court lacks
jurisdiction over Selten or constitutes an inconvenient or improper forum.

19.5     Headings. No headings in this Agreement affect its interpretation.

19.6     Third Party Beneficiary. HHMI is not a party to this Agreement and has
no liability to any licensee, or user of anything covered by this Agreement, but
HHMI is an intended third-party beneficiary of this Agreement and certain of its
provisions are for the benefit of HHMI and are enforceable by HHMI in its own
name.

19.7     Force Majeure. Neither party shall be liable for any failure to perform
as required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such party's control, including, without
limitation, acts of God, labor disputes, accidents, failure of any governmental
approval, civil disorders, terrorism, failure of utilities, mechanical
breakdowns, material shortages, or other such occurrences. The affected party
shall notify the other party of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.

 

THIS SPACE IS INTENTIONALLY LEFT BLANK





20

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

19.8     Electronic Copy. The parties to this document agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used. The parties
further waive any right to challenge the admissibility or authenticity of this
document in a court of law based solely on the absence of an original signature.

The parties execute this Agreement in duplicate originals by their duly
authorized officers or representatives.

 

 

 

 

 

 

 

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

 

 

 

 

 

 

 

Signature:

/s/ Katharine Ku

 

 

 

 

Name:

Katharine Ku

 

 

 

 

Title:

Executive Director, Technology Licensing

 

 

 

 

Date:

October 22, 2015

 

 

 

 

 

 

 

 

SELTEN PHARMA, INC.

 

 

 

 

 

 

 

Signature:

/s/ Narinder S. Banait

 

 

 

 

Name:

Narinder S. Banait

 

 

 

 

Title:

General Counsel and Co-CEO

 

 

 

 

Date:

October 22, 2015

 





21

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Appendix A – Milestones

-           ***

-           ***

-           ***

-           ***

-           ***

-           ***

-           ***

-           ***

-           ***

-           ***





22

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Appendix B — Sample Reporting Form

Stanford Docket No. S11-009

This report is provided pursuant to the license agreement between Stanford
University and (Selten Name)

License Agreement Effective Date:

Name(s) of Licensed Products being reported:

 

 

Report Covering Period

 

Yearly Maintenance Fee

$

Number of Sublicenses Executed

 

Gross Revenue

 

U.S. Gross Revenue

$

Non-U.S. Gross Revenue

$

Net Sales

 

U.S. Net Sales

$

Non-U.S. Net Sales

$

Royalty Calculation

 

Royalty Subtotal

$

Credit

$

Royalty Due

$

 

Comments:

 

 



23

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

 

S11-009: XA

FIRST AMENDMENT TO EXCLUSIVE AGREEMENT

 

THIS FIRST AMENDMENT (the "Amendment") to the Exclusive Agreement dated October
25, 2015 between SELTEN PHARMA, INC., a corporation having a principal place of
business at 14435C Big Basin Way #246, Saratoga, CA 95070, ("Selten or Company")
and THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY ("Stanford"),
an institution of higher education having powers under the laws of the State of
California, ("Agreement") is entered into and made effective as of October 25,
2016. Capitalized terms not otherwise defined herein shall have the meaning
given such terms in the Agreement.

WHEREAS, the parties wish to amend certain terms of the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.      Exhibit A of the Agreement shall be deleted in its entirety and replaced
with Exhibit Al attached hereto.

All other terms and provisions of the Agreement not amended hereby shall remain
in full force and effect. In the event of any inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall govern.

The parties execute this Amendment in duplicate originals by their duly
authorized officers or representatives.

 

 

 

 

 

 

 

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

 

 

 

 

 

 

 

Signature:

/s/ Mona Wan

 

 

 

 

Name:

Mona Wan

 

 

 

 

Title:

Associate Director

 

 

 

 

Date:

October 24, 2016

 

 

 

 

 

 

 

 

SELTEN PHARMA, INC.

 

 

 

 

 

 

 

Signature:

/s/ Narinder S. Banait

 

 

 

 

Name:

Narinder S. Banait

 

 

 

 

Title:

Co-CEO and General Counsel

 

 

 

 

Date:

October 24, 2016





24

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

 

S11-009: XA

FIRST AMENDMENT TO EXCLUSIVE AGREEMENT

 

Appendix Al — Milestones

-            ***

-            ***

-            ***

-            ***

-            ***

-            ***

-            ***

-            ***

25

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------